 
Exhibit 10.1


IMPLEX CORPORATION


2008 EMPLOYEES COMPENSATION AND STOCK OPTION PLAN


THIS EMPLOYEES COMPENSATION AND STOCK OPTION PLAN,adopted by the Board of
Directors of Implex Corporation (the “Company”) this  25th day of August, 2008,


WITNESSETH THAT:


WHEREAS, the Company needs to conserve its cash and working capital and it is
desirable to have a plan which will permit the Company to (a) compensate
employees with shares of the Company’s Common Stock in lieu of cash, and (b)
incentivize and compensate employees with stock options;


WHEREAS, the Company desires to give its Board of Directors the flexibility to
compensate employees with either shares of the Company’s Common Stock or with
stock options (Common Stock Purchase Options);


WHEREAS, the Company desires to provide employees with stock options in order to
form a relationship with the option grantees and tie their compensation to the
Company and its business and its profitability;


NOW, THEREFORE, in order to carry out the foregoing purposes, the Board of
Directors of the Company hereby adopts this Employees Compensation and Stock
Option Plan, as follows:


ARTICLE I
THE PLAN


1.  General.  This Plan encompasses the grant, by the Company’s Board of
Directors, of either (A) shares of the Company’s Common Stock, or (B) options
for the purchase of shares of the Company’s Common Stock.  As such, this Plan
includes a Stock Option Plan as set forth in Article II and a Common Stock
Compensation Plan, as set forth in Article III.  In each case, the Board of
Directors shall determine, in its discretion, whether to issue shares of Common
Stock or to issue Common Stock Purchase Options, or a combination thereof.  If
the Board of Directors shall determine to issue shares of Common Stock, it shall
do so within the terms and conditions of Part II.  If the Board of Directors
shall determine to issue Common Stock Purchase Options, it shall do so within
the terms and conditions of Part III.  Finally, in the event of a combination of
compensation, the Board of Directors shall apply the applicable portion of each
Part.


2.  Total Number of Shares under Plan.  The total number of shares issuable,
either directly or upon the exercise of options granted pursuant to this Plan,
shall be limited to Two Million Five Hundred Thousand (2,500,000).



 
1

--------------------------------------------------------------------------------

 

3.  Term of Plan.  The term of this Plan shall commence upon the date adopted by
the Board of Directors of the Company and shall end on that day five (5) years
from the commencement date.  Termination of the Plan shall not, however,
terminate Common Stock Purchase Options granted under Part II, provided
nevertheless that all such options shall terminate on the earlier of (A) that
day five (5) years from the date of grant or (B) that day ten (10) years from
the commencement date.


4. Amendment of the Plan. The Board of Directors of the Company may from time to
time alter, amend, suspend or discontinue this Plan, or any part hereof, and
make rules for its administration, except that the Board of Directors shall not
amend the Plan in any manner which would have the effect of preventing options
issued under the Plan from being "incentive stock options" as defined in Section
422A of the Internal Revenue Code of 1986.


5. Grants of Shares and/or Options discretionary.  The granting of shares of
Common Stock or Common Stock Purchase Options under this Plan shall be entirely
discretionary with the Company’s Board of Directors (or any committee appointed
by the Board of Directors as provided in this Plan and nothing in this Plan
shall be deemed to give any employee any right to participate in this Plan or to
receive shares or options.




PART II
COMMON STOCK PURCHASE OPTIONS


1.  Purpose.  The purpose of this Part II of this Plan is to secure for the
Company and its stockholders the benefits which flow from providing corporate
officers, executives, and managerial employees ("key employees") with the
incentive inherent in common stock ownership.  It is generally recognized that
stock option plans aid in retaining competent executives and employees and
furnish a device to attract executives and employess of exceptional ability to
the Company because of the opportunity offered to acquire a proprietary interest
in the business.


2. Amount of stock.  The total number of shares of Common Stock to be subject to
options granted pursuant to this Plan on and after the commencement date of the
Plan shall not exceed 2,500,000 shares of the Company's Common Stock.  This
total number of shares shall be reduced, from time to time, upon the issuance of
shares of Common Stock under Part III of this Plan or upon the reservation of
shares for issuance upon the exercise of options granted under this Part II of
this Plan.  This total number of shares shall also be subject to appropriate
increase or decrease in the event of a stock dividend upon, or a subdivision,
split-up, combination or reclassification of, the shares purchasable under such
options.  In the event that options granted under this Plan shall lapse without
being exercised in whole or in part, other options may be granted covering the
shares not purchased under such lapsed options or the shares may be issued in
grants under Part III.



 
2

--------------------------------------------------------------------------------

 

3.  Stock Option Committee.  The Board of Directors may, from time to time,
appoint a Stock Option Committee (hereinafter called the "Committee"), to serve
under this Plan.  The Committee shall consist of three or more directors.  In
the absence of such a committee, the entire Board of Directors shall serve as
the Stock Option Committee, and all references in this Plan to the Committee"
shall refer to the entire Board of Directors.


4.  Eligibility and participation.  Options may be granted pursuant to this Plan
to corporate officers, executives, and managerial employees of the Company and
any subsidiaries which may exist from time to time (hereinafter called
"employees").  From time to time the Committee shall select the employees to
whom options may be granted by the Board of Directors and shall determine the
number of shares to be covered by each option so granted.  Future as well as
present employees (including officers, executives, and managerial employees who
are directors) shall be eligible to participate in the Plan.  Directors who are
not officers, executives, or managerial employees of the Company or a subsidiary
are not eligible to participate in the Plan.  No option may be granted under the
Plan after that day which is five (5) years from the commencement date.  No
individual or entity shall be granted options having a value of more than
$100,000 under this Plan in any one fiscal year.


5.  Option agreement.  The terms and provisions of options granted pursuant to
the Plan shall be set forth in an agreement, herein called Option Agreement,
between the Company and the employee receiving the same.  The Option may be in
such form, not inconsistent with the terms of this Plan, as shall be approved by
the Board of Directors.


6.  Price.  The purchase price per share of Common Stock purchasable under
options granted pursuant to the Plan shall not be less than 100 percent of the
fair market value at the time the options are granted.  The purchase price per
share of Common Stock purchasable under options granted pursuant to this Plan to
a person who owns more than 10 percent of the voting power of the Company's
voting stock shall not be less than 110 percent of the fair market value of such
shares, at the time the options are granted.  For the purposes of the preceding
sentence (a) the employee shall be considered as owning the stock owned directly
or indirectly by or for himself, the stock which the employee may purchase under
outstanding options and the stock owned, directly or indirectly, by or for his
brothers and sisters (whether of the whole or half blood), spouse, ancestors,
and lineal descendants and (b) stock owned directly or indirectly, by or for a
corporation, partnership, estate, or trust shall be considered as being owned
proportionately by or for its shareholders, partners, or beneficiaries.  For all
purposes of this Plan, the fair market value of the Common Stock of the Company
shall be determined in good faith at the time of the grant of any option by
decision of the Stock Option Committee.  In making such determination, the Stock
Option Committee shall not take into account the effect of any restrictions on
the Common Stock other than restrictions which, by their terms, will never
lapse.  The full purchase price of shares purchased shall be paid upon exercise
of the option.  Under certain circumstances such purchase price per share shall
be subject to adjustment as referred to in Section 10 of this Plan.



 
3

--------------------------------------------------------------------------------

 

7.  Option period.  No option granted pursuant to this Plan shall be exercisable
after (A) the expiration of five (5) years from the date the option is first
granted or (B) the expiration of ten (10) years from the commencement date of
this Plan.  The expiration date stated in the Option Agreement is hereinafter
called the Expiration Date.


8. Termination of employment.  The Option Agreement shall provide that:


(a) If prior to the Expiration Date the employee shall for any reason whatever,
other than (1) his authorized retirement as defined in (b) below, or (2) his
death, cease to be employed by the Company or a subsidiary, any unexercised
portions of the option granted shall automatically terminate;


(b) If prior to the Expiration Date the employee shall (1) retire upon or after
reaching the age which at the time of retirement is established as the normal
retirement age for employees of the Company (such normal retirement age now
being 65 years) or (2) with the written consent of the Company retire prior to
such age on account of physical or mental disability (such retirement pursuant
to (1) or (2) being deemed an "authorized retirement") any unexercised portion
of the option shall expire at the end of three (3) months after such authorized
retirement, and during such three months' period the employee may exercise all
or any part of the then unexercised portion of the option; and


(c) If prior to the Expiration Date the employee shall die (at a time when he is
an officer, executive, or managerial employee the Company or a subsidiary or
within three months after his authorized retirement), the legal representatives
of his estate or a legatee or legatees shall have the privilege, for a period of
six (6) months after his death, of exercising all or any part of the then
unexercised portion of the option.


Nothing in (b) or (c) shall extend the time for exercising any option granted
pursuant to the Plan beyond the Expiration Date.


9. Assignability.  The Option Agreement shall provide that the option granted
thereby shall not be transferable or assignable by the employee otherwise than
by will or by the laws of descent and distribution and during the lifetime of
the employee shall be exercisable only by him.


10. Adjustment in case of stock splits, stock dividends, etc. The Option
Agreement may contain such provisions as the Board of Directors may approve as
equitable concerning the effect upon the option granted thereby and upon the per
share or per unit option price, of (a) stock dividends upon, or subdivisions,
split-ups, combinations or reclassifications of, the securities purchasable
under the option, or (b) proposals to merge or consolidate the Company or to
sell all or substantially all of its assets, or to liquidate or dissolve the
Company.



 
4

--------------------------------------------------------------------------------

 

11. Stock for investment.  In the absence of registration of the shares issuable
upon exercise of the Options granted hereunder, the Option Agreement shall
provide that the employee shall upon each exercise of a part of all of the
option granted represent and warrant that his purchase of stock pursuant to such
option is for investment only, and not with a view to distribution involving a
public offering.




PART III
COMMON STOCK COMPENSATION PLAN


1.  Purpose.  The purpose of this Plan is to provide compensation  in the form
of Common  Stock of the Company, in lieu of cash, to  eligible employees who
have previously  rendered  services or that will render  services during the
term of this 2008 Employees Compensation and Stock Option Plan.


2.  Administration.  (a)  This Plan shall be administered by the Board of
Directors which may from time to time issue orders or adopt resolutions, not
inconsistent with the provisions of this Plan, to interpret the provisions and
supervise the administration of this Plan. The Company’s President and Chief
Financial Officer shall make initial determinations as to which employees will
be considered to receive shares under this Plan, and will provide a list to the
Board of Directors. All final determinations shall be by the affirmative vote of
a majority of the members of the Board of Directors at a meeting called for such
purpose, or reduced to writing and signed by a majority of the members of the
Board. Subject to the Company’s Bylaws, all decisions made by the Directors in
selecting eligible employees, establishing the number of shares, and construing
the provisions of this Plan shall be final, conclusive and binding on all
persons including the Corporation, its shareholders and employees.


(b)  The Board of Directors may from time to time appoint a Part III
Compensation Committee, consisting of at least one Director  and one officer,
none of whom shall be eligible to participate in the Plan while members of the
Committee. The Board of Directors may delegate to such Committee the power to
select the particular employees who are to receive shares, and to determine the
number of shares to be allocated to each such recipient.


(c)  If the SEC Rules and or regulations relating to the issuance of Common
Stock under a Form S-8 should change during the term of this Plan, the Board of
Directors shall have the power to alter  this Plan to conform to such changes.


3. Eligibility.  (a)  Shares shall be granted only to employees that are within
those classes for which Form S-8 is applicable.



 
5

--------------------------------------------------------------------------------

 

(b)  No individual or entity shall be granted more than $100,000 in value under
this Plan in any one fiscal year.


4. Shares Subject to the Plan.  The total number of shares of Common Stock to be
subject to options granted pursuant to this Plan on and after the commencement
date of the Plan shall not exceed 2,500,000 shares of the Company's Common
Stock.  This total number of shares shall be reduced, from time to time, upon
the reservation of shares for issuance upon the exercise of options granted
under Part II of this Plan or upon the issuance of shares under this Part
III.  This total number of shares shall also be subject to appropriate increase
or decrease in the event of a stock dividend upon, or a subdivision, split-up,
combination or reclassification of, the shares purchasable under such
options.  In the event that options granted under Part II of this Plan shall
lapse without being exercised in whole or in part, other options may be granted
covering the shares not purchased under such lapsed options or the shares may be
issued in grants under this Part III.




ARTICLE IV
GENERAL


1.  Governing Law.  All grants of Common Stock Purchase Options and/or shares of
Common Stock under this Plan shall be deemed to be made in Nevada and all
disputes arising hereunder shall be governed and controlled by the laws of
Nevada.  In the event of any litigation arising from any Common Stock Purchase
Options granted under this Plan or any shares of Common Stock issued under this
Plan, jurisdiction and venue of any such litigation shall be in the state and/or
federal courts in Nevada.  Any person receiving shares or options hereunder
shall be deemed to have agreed to such provisions.


2.  Benefits.  This Plan shall be for the benefit of the Company and its
stockholders and no potential grantee or his/her/its personal representatives,
successors and, where applicable, assigns, shall have any rights, powers,
licenses, claims or other interest herein.


3.  Paragraph Headings.  The paragraph headings in this Plan are inserted for
convenience and identification only and are in no way intended to define or
limit the scope, extent, or intent of this Plan or any of the provisions hereof.


4.  Interpretation.  It is the intent of the parties that this Agreement shall
be construed and interpreted, and that all questions arising hereunder shall be
determined in accordance with the provisions of the laws of the State of Nevada.







 
6

--------------------------------------------------------------------------------

 



CERTIFICATION OF ADOPTION
(by Board of Directors)
 
 
The undersigned, being respectively the Chairman of the Board of Directors and
the Secretary of the Board of Directors of Implex Corporation hereby certify
that the foregoing Plan was adopted by a unanimous vote of the Board of
Directors on August 25, 2008.





  /s/ James D. Beatty                                         
James D. Beatty, Chairman
          /s/ Richard C. Fox                                           
Richard C. Fox, Secretary



 
 
 
 
 
 
7

--------------------------------------------------------------------------------


 